 



                 

                 

          Exhibit 10.32    

Motorola Mid Range Incentive Plan (MRIP) of 2003,

As amended through May 2, 2005

ELIGIBILITY
Senior and Executive Vice Presidents and other officers of Motorola, Inc.
(“Motorola”) or a Subsidiary, as recommended by the Chief Executive Officer and
approved by the Compensation and Leadership Committee of the Board of Directors
(“Committee”), are eligible to participate in the Motorola Mid Range Incentive
Plan (MRIP) of 2003, as Amended (the “Plan”). The Chief Executive Officer and
the Chief Operating Officer (if any) are also eligible to participate as
approved by the Committee.

PARTICIPATION
Generally, officers who become eligible to participate during the first quarter
of a performance cycle will participate in a full two-year performance cycle.
The participation of officers who are promoted or newly hired after the first
quarter of a performance cycle shall be at the discretion of the Chief Executive
Officer.

OVERVIEW
The Plan is being implemented pursuant to the terms and conditions of the
Omnibus Incentive Plan of 2003 (“Omnibus Plan”). Here is an overview of the
Plan:



»   Performance Cycle
The Plan is based upon two-year performance cycles selected by the Committee
with the first performance cycle beginning on January 1, 2003.   »   Performance
Measures
    Performance measures for each cycle will be determined by the Committee
based on cumulative improvement in economic profit and cumulative sales growth
during each two-year performance cycle of Motorola, Inc. Economic profit is
defined as net operating profit after tax minus a capital charge.       Net
operating profit after tax and sales for each year during a performance cycle
shall be determined in accordance with generally accepted accounting principles
but shall exclude the effect of all acquisitions with a purchase price of
$250 million or more, all gains or losses on the sale of a business, any asset
impairment equal to $100 million or more, and any other special items designated
by the Committee.

 



--------------------------------------------------------------------------------



 



»   Maximum Earned Award     A participant’s maximum earned award will be two
times his/her target award. A participant’s target award is established at the
commencement of a performance cycle based on a percentage of the participant’s
base pay in effect at that time.   »   The Payout Process

  •   All earned awards will be paid in cash. Payments will be made as soon as
administratively practicable following the close of a performance cycle.     •  
A participant has no right to any award until that award is paid.     •   The
Committee may reduce the amount of the payment to be made pursuant to this Plan
to any participant who is or may be a “covered employee” within the meaning of
Section 162(m) of the Internal Revenue Code at any time prior to payment as a
result of the participant’s performance during the performance cycle. The Chief
Executive Officer may adjust the amount of the payment to be made pursuant to
this Plan to any other participant at any time prior to payment as a result of
the participant’s performance during the performance cycle; provided, however,
that any such adjustment may not result in a payment to the participant in
excess of the participant’s maximum award under the Plan and any such adjustment
to a payment to a member of the Senior Leadership Team will be subject to the
approval of the Committee.     •   If the Committee determines, in its sole
discretion, that a participant has engaged in any activity at any time, prior to
the payment of an award, that the Committee determines was, is, or will be
harmful to the Company, the participant will forfeit any unpaid award.

SITUATIONS AFFECTING THE PLAN



»   Change in Employment

  •   Generally, a participant will be eligible for payment of an earned award
only if employment continues through the last day of the performance cycle.    
•   Pro rata awards may be possible, however, depending upon the type of the
employment termination. The table below summarizes how earned awards will
generally be prorated in accordance with the type of employment termination:

-2-



--------------------------------------------------------------------------------



 



     

--------------------------------------------------------------------------------

If employment terminates due to...   The earned award will be...

--------------------------------------------------------------------------------

Death
  Pro rated award based on the number of completed months within the performance
cycle the participant actually was working.  
Total and Permanent Disability
  Pro rated award based on the number of completed months within the performance
cycle the participant actually was working.  
Retirement
  Pro rated award based on the number of completed months within the performance
cycle the participant actually was working.  
Termination of Employment Because of Serious Misconduct
  Forfeited.  
Change in Employment in Connection with a Divestiture
  Forfeited.  
Termination of Employment for any Other Reason than Described Above
  Forfeited.



--------------------------------------------------------------------------------



  •   In the event a participant remains on payroll as an active Senior or
Executive Vice President at the end of a performance cycle, but is not actually
working and is not on a leave of absence at that time, the participant will be
entitled to a pro rata award based on the number of completed months of
employment within the performance cycle in which the participant was actually
working as a Senior or Executive Vice President, provided that the participant
is otherwise eligible for an award. A participant who remains on payroll as an
active Senior or Executive Vice President at the end of a performance cycle, but
is not actually working and is on a leave of absence which carries a right to
return to work, will be entitled to a full award for the performance period,
provided the participant actually worked for some portion of the performance
cycle.     •   A prorated payout will be based on final performance results and
paid as soon as administratively practicable after the end of a performance
cycle.         For purposes of the Plan, “Total and Permanent Disability” and
Retirement” will be defined as set forth below:     •   Total and Permanent
Disability means for (x) U.S. employees, entitlement to long-term disability
benefits under the Motorola Disability Income Plan, as amended and any successor
plan and (y) non-U.S. employees, as established by applicable Motorola policy or
as required by local regulations.     •   Retirement means retirement from
Motorola or a Subsidiary as follows:

(i) Retiring at or after age 55 with 20 years of service;

-3-



--------------------------------------------------------------------------------



 



(ii) Retiring at or after age 60 with 10 years of service;

(iii) Retiring at or after age 65, without regard to years of service;

(iv) Retiring with any other combination of age and service, at the discretion
of the Committee.

Years of service will be based on the participant’s Service Club Date.



»   Change in Control
If Motorola undergoes a Change in Control as defined in the Omnibus Plan:



  •   The cumulative sales growth and cumulative economic profit improvement
will be determined as of the effective date of the Change in Control.     •  
Pro rata award payments will be made based on the number of completed months of
the cycle as of the effective date of the Change in Control.     •   Awards will
be paid in cash as soon as administratively practicable following the effective
date of the Change in Control.

DEFINITION OF TERMS “Subsidiary” means an entity of which Motorola owns directly
or indirectly at least 50% and that Motorola consolidates for financial
reporting purposes.

“Serious Misconduct” means any misconduct that is a ground for termination under
the Motorola Code of Business Conduct, or human resources policies, or other
written policies or procedures.

“Leave of Absence” means an approved leave that carries a right of return to
work at the end of the leave period.

If a term is used but not defined, it has the meaning given such term in the
Omnibus Plan.

RESERVATION AND RETENTION OF COMPANY RIGHTS

  •   The selection of any employee for participation in the Plan will not give
that participant any right to be retained in the employ of the Company.     •  
Participation in the Plan is completely at the discretion of Motorola, and
Motorola’s decision to make an award in no way implies that similar awards may
be granted in the future.     •   Anyone claiming a benefit under the Plan will
not have any right to or interest in any awards unless and until all terms,
conditions, and provisions of Plan that affect that person have been fulfilled
as specified herein.     •   No employee will at any time have a right to be
selected for participation in a future performance period for any fiscal year,
despite having been selected for participation in a previous performance period.

-4-



--------------------------------------------------------------------------------



 



GOVERNANCE
It is expressly understood that the Committee is authorized to administer,
construe, and make all determinations necessary or appropriate to the
administration of the Plan, all of which will be binding upon the participant.

AMENDMENT, MODIFICATION, and TERMINATION
The Committee may amend, modify, or terminate the Plan and the terms applicable
to any performance cycle at any time; provided, however, that no such action may
adversely affect a participant’s rights under the Plan subsequent to such time
as negotiations or discussions which ultimately lead to a Change in Control have
commenced.

MISCELLANEOUS PROVISIONS

  •   Award opportunities may not be sold, transferred, pledged, assigned, or
otherwise alienated or hypothecated, other than by will or by the laws of
descent and distribution.     •   The Company will have the right to deduct from
any or all payments under the Plan amounts sufficient to satisfy all federal,
state and local withholding tax requirements.     •   To the extent permitted by
law, amounts paid under the Plan will not be considered to be compensation for
purposes of any benefit plan or program maintained by the Company.     •   All
obligations of the Company under the Plan with respect to payout of awards, and
the corresponding rights granted thereunder, will be binding on any successor to
the Company, whether the existence of such successor is the result of a direct
or indirect purchase, merger, consolidation, or other acquisition of all or
substantially all of the business and/or assets of the Company.     •   In the
event that any provision of the Plan will be held illegal or invalid for any
reason, the illegality or invalidity will not affect the remaining parts of the
Plan, and the Plan will be construed and enforced as if the illegal or invalid
provision had not been included.     •   No participant or beneficiary will have
any interest whatsoever in any specific asset of the Company. To the extent that
any person acquires a right to receive payments under the Plan, such right will
be no greater than the right of any unsecured general creditor of the Company.  
  •   To the extent not preempted by federal law, the Plan, and all agreements
hereunder, will be construed in accordance with and governed by the laws of the
state of Illinois without giving effect to the principles of conflicts of laws.
    •   This Plan constitutes a legal document which governs all matters
involved with its interpretation and administration and supersedes any writing
or representation inconsistent with its terms.

-5-